DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund et al. (2018/0247723) in view of Chehab et al. (2022/0126367).
 	Hedlund et al. discloses a conductor for a power transmission cable comprises a first conductor element (2a) and a second conductor element (2b) connected by a welding joint (20), wherein the welding joint has a welding aluminum alloy (re claim 1).
 	Hedlund et al. does not disclose the welding material alloy having an Al content of from 90% to 98% by weight (wt%), a Ni content of from 2 to 8 wt%, and a content of other metals and/or substances from 0 to 2 wt%, based on the total weight of the welding material alloy, wherein the Al content, Ni content and content of other metals and/or substances sum up to 100 wt% (re claim 1).
 	Chehab et al. discloses an aluminum alloy having an Al content of from 90% to 98% by weight (wt%), a Ni content of from 2 to 8 wt%, and a content of other metals and/or substances from 0 to 2 wt%, based on the total weight of the welding material alloy, wherein the Al content, Ni content and content of other metals and/or substances sum up to 100 wt% (abstract).
 	It would have been obvious to one skilled in the art to use the aluminum alloy taught by Chehab et al. for the joint material (20) of Hedlund et al. since such material provides good mechanical properties and electrical conductivity ([0007]).
 	Modified conductor of Hedlund et al. also discloses that the welding material alloy has an Al content of from 91 to 96 wt% and a Ni content of from 4 to 7 wt% based on the total weight of the alloy (re claim 2); the other metals comprise Zr (re claim 3); the other metals comprise Zr and Si (re claim 4); the content of any of the other metals each is from 0 to 0.7 wt%, based on the total weight of the alloy (re claim 5); the alloy comprises at most 0.7 wt% of Si as other metals, based on the total weight of the alloy (re claim 6); the first and second conductor elements are made of the same metal material which is aluminum alloy ([0063]) (re claim 11); the first and second conductor elements comprise more than 97 wt% of aluminum and from 0 to 2.1 wt% other metals (re claim 12); the aluminum alloy of the first and second conductor elements is Al 1350 ([0063]) (re claim 13); a power transmission cable comprising the conductor of claim 1 (re claim 15).  Re claim 14, since the welding material in the modified conductor of Hedlund et al. comprises material as claimed, it would have a conductivity above 30% IACS as measured according to IEC 60468.  Claim 16 is a method counterpart of claim 1.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund et al. in view of Lin et al. (8349462) and Chehab et al.
Hedlund et al. discloses the invention substantially as claimed, see the above rejection.  
Re claim 8, Lin et al. discloses an aluminum alloy having 90 to 98 wt% of Al; 2 to 8 wt% of Ni; and 0 to 2 wt% of other metals, wherein the other metals comprise 0.1 wt% of Ti (col. 20, line 62) and 0.018 to 0.06 wt% of B (col. 21, line 2).  It would have been obvious to one skilled in the art to use the aluminum alloy taught by Lin et al. for the welding material of Hedlund et al. since such alloy has improved mechanical properties.  Modified welding aluminum alloy of Hedlund et al. does not include at most 0.05 wt% of Zr.  Chehab et al. discloses an aluminum alloy including Zr in an amount of 0.05 wt% ([0067]).  Chehab et al. discloses that adding Zr in the aluminum alloy to improve the mechanical properties of the same.  It would have been obvious to one skilled in the art to also include Zr in an amount of 0.05 wt% in the modified welding aluminum alloy of Hedlund et al. to further improve the mechanical properties of the alloy.
Re claim 9, Hedlund et al. does not disclose the welding alloy having 90 to 98 wt% of Al; 2 to 8 wt% of Ni; and 0 to 2 wt% of other metals, wherein the other metals comprise 0.1 to 0.3 wt% of Ti; at most 0.05 wt% of Zr; and 0.005 to 0.015 wt% of C, based on the total weight of the alloy.  Lin et al. discloses an aluminum alloy having 90 to 98 wt% of Al; 2 to 8 wt% of Ni; and 0 to 2 wt% of other metals, wherein the other metals comprise 0.1 wt% of Ti (col. 20, line 62) and 0.005 to 0.015 wt% of C (col. 21, line 2).  It would have been obvious to one skilled in the art to use the aluminum alloy taught by Lin et al. for the welding material of Hedlund et al. since such alloy has improved mechanical properties.  Modified welding aluminum alloy of Hedlund et al. does not include at most 0.05 wt% of Zr.  Chehab et al. discloses an aluminum alloy including Zr in an amount of 0.05 wt% ([0067]).  Chehab et al. discloses that adding Zr in the aluminum alloy to improve the mechanical properties of the same.  It would have been obvious to one skilled in the art to also include Zr in an amount of 0.05 wt% in the modified welding aluminum alloy of Hedlund et al. to further improve the mechanical properties of the alloy.
Re claim 10, Hedlund et al. does not disclose the welding alloy having 90 to 98 wt% of Al; 2 to 8 wt% of Ni; and 0 to 2 wt% of other metals, wherein the other metals comprise 0.1 wt% of Ti; 0.1 to 0.6 wt% of Zr; at most 0.05 wt% of B; and at most 0.05 wt% of C, based on the total weight of the alloy.  Lin et al. discloses an aluminum alloy having 90 to 98 wt% of Al; 2 to 8 wt% of Ni; and 0 to 2 wt% of other metals, wherein the other metals comprise 0.1 wt% of Ti (col. 20, line 62); at most 0.05 wt% of B; and at most 0.05 wt% of C (col. 21, line 2).  It would have been obvious to one skilled in the art to use the aluminum alloy taught by Lin et al. for the welding material of Hedlund et al. since such alloy has improved mechanical properties.  Modified welding aluminum alloy of Hedlund et al. does not include 0.1 to 0.6 wt% of Zr.  Chehab et al. discloses an aluminum alloy including Zr in an amount of 0.1 to 0.6 wt% ([0067]).  Chehab et al. discloses that adding Zr in the aluminum alloy to improve the mechanical properties of the same.  It would have been obvious to one skilled in the art to also include Zr in an amount of 0.1 to 0.6 wt% in the modified welding aluminum alloy of Hedlund et al. to further improve the mechanical properties of the alloy.

Response to Arguments
5.	Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
 	Applicant argues that nothing in Hedlund suggest that a similar effect could be obtained with other element than Si or Ti and that one skilled in the art would find no reason to combine Hedlund and Chehab.  Examiner would disagree.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The fact that Hedlund suggests more than one aluminum alloy used as the welding material, Al/Si or A/Ti, and the fact that Chehab teaches an aluminum alloy having good mechanical and electrical properties ([0007]); one skilled in the art would have motivated to use the aluminum alloy taught by Chehab for the welding material of Hedlund.
 	Applicant argues that in Chehab, the Al content is not necessarily as high as 90 wt% and the total amount of compounds other than Al and Ni are not necessary as low as 2 wt%.  On the contrary, the alloy may comprise up to 4 wt% of Fe.  Examiner would disagree because Chehab does disclose an aluminum alloy having Al content between 90 and 98 wt%; Ni content between 2 and 8 wt%; and content of other metals less than 2 wt%, see Chehab abstract.  It is noted that Chehab discloses Zr, Si, Cu, and Mg are optional.  Fe is not included in the Al alloy, 0wt%, and content of other metals is less than 2 wt%.
 	Applicant argues that Chehab does not relate to a joint welding, and the mechanical and electrical properties obtained when used in an additive manufacturing method.  Examiner would disagree.  Hedlund discloses joint material 20 being formed by melting and solidification (i.e., welding, [0054]).  Chehab discloses material 20, having good mechanical and electrical properties, is placed between materials 15 and is formed by melting and solidification materials 15 (Fig. 1).  Accordingly, material 20 of Chehab is considered a joint material, and such material has good mechanical and electrical properties.
 	Applicant argues that if the proposed modification or combination of the prior art would change the principle or operation of the prior art invention, then the teachings of the references are not sufficient to render the claims prima facie obvious.  Examiner would disagree.  Hedlund discloses a joint material formed via melting and solidification ([0054], GMAW or MIG).  Chehab, likewise, discloses a joint material formed by melting and solidification (abstract and [0008]).  Therefore, using the Al alloy taught by Chehab for the welding material of Hedlund would not alter the operation of the prior art device.  Furthermore, it has been held that “Teaching away” requires that a reference “criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 (Fed. Cir. 2012) (citing In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995). 
 	Applicant argues that Lin is not concerned with joint welding.  Examiner would disagree because Lin is reasonably pertinent to the particular problem with which the applicant was concerned, an aluminum alloy with improved strength.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841